As filed with the Securities and Exchange Commission on June 1, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedules of Investments. Al Frank Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 95.53% COMMERCIAL SERVICES: 0.72% Advertising/Marketing Services: 0.37% Valueclick, Inc. (a) $ Miscellaneous Commercial Services: 0.35% Cornell Companies, Inc. (a) Total Commercial Services (Cost $469,322) COMMUNICATIONS: 0.64% Major Telecommunications: 0.64% Verizon Communications, Inc. Total Communications (Cost $792,267) CONSUMER DURABLES: 5.32% Automotive Aftermarket: 0.67% Cooper Tire & Rubber Co. Goodyear Tire & Rubber Co. (a) Electronics/Appliances: 0.64% Helen of Troy Ltd. (a) (b) Whirlpool Corp. Homebuilding: 1.26% D.R. Horton, Inc. M.D.C. Holdings, Inc. Toll Brothers, Inc. (a) Motor Vehicles: 0.58% Daimler AG (b) Recreational Products: 2.17% Activision Blizzard, Inc. Hasbro, Inc. Mattel, Inc. Total Consumer Durables (Cost $5,437,196) CONSUMER NON-DURABLES: 2.81% Apparel/Footwear: 0.51% Delta Apparel, Inc. (a) Food: Major Diversified: 0.99% Kraft Foods, Inc. - Class A Sara Lee Corp. Tobacco: 1.31% Alliance One International, Inc. (a) Altria Group, Inc. Philip Morris International Inc. Total Consumer Non-Durables (Cost $2,797,395) CONSUMER SERVICES: 2.95% Casinos/Gaming: 0.46% International Game Technology Hotels/Resorts/Cruiselines: 0.38% Carnival Corp. (b) Media Conglomerates: 1.03% Walt Disney Co. Other Consumer Services: 0.58% H & R Block, Inc. Restaurants: 0.50% Starbucks Corp. (a) Total Consumer Services (Cost $3,285,262) DISTRIBUTION SERVICES: 2.57% Electronics Distributors: 1.60% Avnet, Inc. (a) Brightpoint, Inc. (a) Wayside Technology Group, Inc. Medical Distributors: 0.97% McKesson Corp. Total Distribution Services (Cost $2,123,937) ELECTRONIC TECHNOLOGY: 21.63% Aerospace & Defense: 5.57% AAR Corp. (a) American Science and Engineering, Inc. BE Aerospace, Inc. (a) Ducommun, Inc. General Dynamics Corp. Kaman Corp. - Class A LMI Aerospace, Inc. (a) Lockheed Martin Corp. Raytheon Co. Computer Communications: 0.89% Cisco Systems, Inc. (a) Digi International, Inc. (a) Computer Components & Software: 0.87% Hewlett Packard Co. Computer Peripherals: 1.36% Seagate Technology (a) (b) Western Digital Corp. (a) Computer Processing Hardware: 0.87% Apple Inc. (a) Electronic Components: 1.30% Alliance Fiber Optic Products, Inc. AVX Corp. Vishay Intertechnology, Inc. (a) Electronic Equipment/Instruments: 1.42% AU Optronics Corp. - ADR Cogent, Inc. (a) OSI Systems, Inc. (a) Electronic Production Equipment: 1.95% Aetrium, Inc. (a) Cohu, Inc. Lam Research Corp. (a) Ultratech, Inc. (a) Semiconductors: 4.45% Ceva, Inc. (a) Diodes, Inc. (a) Integrated Device Technology, Inc. (a) Intel Corp. National Semiconductor Corp. Pericom Semiconductor Corp. (a) Taiwan Semiconductor Manufacturing Company Ltd. - ADR TriQuint Semiconductor, Inc. (a) Telecommunications Equipment: 2.95% Clearfield, Inc. (a) Communications Systems, Inc. Corning, Inc. Nokia Corp. - ADR Polycom, Inc. (a) Tellabs, Inc. Total Electronic Technology (Cost $17,350,349) ENERGY MINERALS: 7.53% Integrated Oil: 2.44% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Oil & Gas Production: 3.84% Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Noble Energy, Inc. Occidental Petroleum Corp. Oil Refining/Marketing: 1.25% Holly Corp. Valero Energy Corp. Total Energy Minerals (Cost $5,377,516) FINANCE: 11.66% Financial Conglomerates: 1.55% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers: 1.09% Ameriprise Financial, Inc. NASDAQ OMX Group, Inc. (a) Life/Health Insurance: 1.82% MetLife, Inc. National Western Life Insurance Co. - Class A Unum Group Major Banks: 2.71% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. Property/Casualty Insurance: 1.64% Endurance Specialty Holdings Ltd. (b) Old Republic International Corp. Travelers Companies, Inc. Real Estate Investment Trusts: 2.26% Annaly Capital Management, Inc. BioMed Realty Trust, Inc. Capstead Mortgage Corp. HRPT Properties Trust Regional Banks: 0.59% TCF Financial Corp. (c) Total Finance (Cost $10,931,283) HEALTH SERVICES: 2.65% Hospital/Nursing Management: 0.59% Res-Care, Inc. (a) Managed Health Care: 1.55% Aetna, Inc. UnitedHealth Group, Inc. Services to the Health Industry: 0.51% HealthStream, Inc. (a) Total Health Services (Cost $1,738,221) HEALTH TECHNOLOGY: 5.46% Biotechnology: 0.55% Genzyme Corp. (a) Medical Specialties: 1.79% Baxter International, Inc. Palomar Medical Technologies, Inc. (a) Vascular Solutions, Inc. (a) Pharmaceuticals: Major: 2.27% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Pharmaceuticals: Other: 0.85% Forest Laboratories, Inc. (a) King Pharmaceuticals, Inc. (a) Total Health Technology (Cost $5,419,008) INDUSTRIAL SERVICES: 4.93% Contract Drilling: 1.97% Nabors Industries Ltd. (a) (b) Patterson-UTI Energy, Inc. Rowan Companies, Inc. (a) Transocean Ltd. (a) (b) Engineering & Construction: 0.85% KBR, Inc. Tutor Perini Corp. (a) Enviromental Services: 0.29% US Ecology, Inc. (c) Oilfield Services/Equipment: 1.82% Bristow Group, Inc. (a) Key Energy Services, Inc. (a) Oceaneering International, Inc. (a) Total Industrial Services (Cost $3,995,412) NON-ENERGY MINERALS: 3.45% Aluminum: 0.35% Alcoa, Inc. Construction Materials: 0.67% Ameron International Corp. Smith-Midland Corp. (a) (e) Other Metals/Minerals: 0.99% BHP Billiton Ltd. - ADR Precious Metals: 1.16% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Steel: 0.28% United States Steel Corp. (c) Total Non-Energy Minerals (Cost $3,183,002) PROCESS INDUSTRIES: 4.04% Agricultural Commodities/Milling: 1.64% Archer-Daniels-Midland Co. Darling International, Inc. (a) Chemicals: Agricultural: 0.50% Mosaic Co. Chemicals: Major Diversified: 0.46% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 0.56% OM Group, Inc. (a) Industrial Specialties: 0.88% Olin Corp. Total Process Industries (Cost $2,766,032) PRODUCER MANUFACTURING: 4.70% Auto Parts: O.E.M.: 0.43% Eaton Corp. Electrical Products: 1.05% Harbin Electric, Inc. (a) TII Network Technologies, Inc. (a) Trucks/Construction/Farm Machinery: 3.22% Joy Global, Inc. Manitowoc Company, Inc. Navistar International Corp. (a) Tata Motors Ltd. - ADR (c) Terex Corp. (a) Titan International, Inc. (c) Trinity Industries, Inc. Total Producer Manufacturing (Cost $4,401,421) RETAIL TRADE: 4.94% Apparel/Footwear Retail: 1.66% American Eagle Outfitters, Inc. Nordstrom, Inc. Department Stores: 0.63% J.C. Penney Company, Inc. Discount Stores: 0.43% Target Corp. Drugstore Chains: 0.49% Walgreen Co. Food Retail: 0.41% Supervalu, Inc. Home Improvement Chains: 0.53% Home Depot, Inc. Internet Retail: 0.27% GameStop Corp. - Class A (a) Specialty Stores: 0.52% Williams-Sonoma, Inc. Total Retail Trade (Cost $4,133,652) TECHNOLOGY SERVICES: 4.61% Information Technology Services: 1.45% American Software, Inc. - Class A International Business Machines Corp. Internet Software/Services: 1.19% Keynote Systems, Inc. SonicWALL, Inc. (a) United Online, Inc. Packaged Software: 1.97% Compuware Corp. (a) Microsoft Corp. Symantec Corp. (a) Total Technology Services (Cost $4,513,710) TRANSPORTATION: 4.39% Airlines: 0.28% Air France - ADR (a) Marine Shipping: 1.50% Nordic American Tanker Shipping Ltd. (b) (c) Tidewater, Inc. Tsakos Energy Navigation Ltd. (b) (c) Railroads: 2.24% CSX Corp. Norfolk Southern Corp. Union Pacific Corp. Trucking: 0.37% Arkansas Best Corp. Total Transportation (Cost $3,020,472) UTILITIES: 0.53% Electric Utilities: 0.53% Edison International Total Utilities (Cost $543,412) TOTAL COMMON STOCKS (Cost $82,278,869) SHORT-TERM INVESTMENTS: 3.90% Money Market Funds: 3.90% AIM STIT-STIC Prime Portfolio, Institutional Class, 0.11% (d) (Cost $4,755,669) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 3.67% AIM STIT-STIC Prime Portfolio, Institutional Class, 0.11% (d) (Cost $4,475,724) Total Investments in Securities (Cost $91,510,262): 103.10% Liabilities in Excess of Other Assets: (3.10)% ) Net Assets: 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) All or a portion of this security is on loan.Total loaned securities had a market value of $4,338,321 at March 31, 2010. (d) Rate shown is the 7-day yield as of March 31, 2010. (e) Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer. The activity for investments in common stocks of affiliates is as follows: Smith-Midland Corp. Beginning Shares Beginning Cost Purchase Cost - Sales Cost - Ending Cost Ending Shares Dividend Income $- Net Realized Gain/(Loss) $- The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Exposure at March 31, 2010 The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2010: Level 1 Level 2 Level 3 Total Equity Commercial Services $ $
